Citation Nr: 1014249	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  03-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a liver disability 
to include liver cancer, liver cirrhosis, and hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1966 to June 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This matter was 
remanded in March 2009 for further development.  

The issue of entitlement to service connection for liver 
cancer was denied by the Board in a May 2006 decision.  In 
August 2008, the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision.  

The Veteran also appealed the issues of entitlement to 
service connection for a respiratory disability and a skin 
disability.  The Board denied entitlement to service 
connection for a respiratory disability in its May 2006 
decision.  Though the decision has been vacated, the Court 
noted that the appellant "presents no challenge to the 
Board's conclusions on his respiratory disability claim, and 
the Court, at the Secretary's urging, considers the matter 
abandoned on appeal."  As such it is not before the Board.  
With regards to the Veteran's appeal for service connection 
for a skin disability, the RO granted service connection for 
cystic chloracne by way of a July 2009 rating decision.   The 
grant of service connection constitutes a complete grant of 
the claim.  As such, it is not before the Board.     

The liver disability issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDING OF FACT

The Veteran's bilateral hearing loss disability is causally 
related to his active duty service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The record clearly shows that the Veteran has current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  In this regard, upon VA examination in June 2008, 
right ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, 3000 hertz, and 4000 hertz were measured at 25, 30, 
60, 75, and 75 decibels respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, 3000 hertz, 
and 4000 hertz were measured at 35, 50, 75, 105+, and 105+ 
decibels respectively.  Speech recognition scores were 96 in 
the right ear and 68 in the left ear.  Upon subsequent 
examination in May 2009, right ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
were measured at 25, 30, 60, 70, and 75 decibels 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 35, 50, 75, 105, and 105 decibels respectively.  Speech 
recognition scores were 88 in the right ear and 76 in the 
left ear.  

The determinative question with regard to the hearing loss 
issue is whether the current hearing loss is causally related 
to service.  The Board notes here that the Veteran maintains 
that he suffered noise exposure during service.  The overall 
records appears to support such noise exposure, and VA had 
already granted service connection for tinnitus apparently on 
that basis.  

Service medical records show an apparent upward shift at the 
4000 Hertz frequency in both ears in audiometric test 
readings between entrance examination in January 1966 and 
discharge examination in April 1969.  However, although the 
upward shift in test results at the 4000 Hertz level suggests 
some decrease in hearing acuity in both ears during service, 
none of the recorded test results during service actually 
meet the definition of hearing loss disability as defined by 
regulation.  VA has attempted to obtain medical clarification 
as to the significance of the apparent upward shift.  
Examinations were conducted in June 2008 and May 2009.  The 
examiners noted the upward shift, but did not discuss the 
significance of the shift.  They merely offered opinions to 
the effect that the Veteran's hearing loss was not related to 
service.  However, the opinions are of diminished probative 
value since they did not explain the significance of the 
upward shift and were otherwise not supported by a rationale.

The Board stresses that the fact that hearing loss disability 
was not shown during service is not necessarily fatal to the 
Veteran's claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board has carefully reviewed the evidence, and there is 
no clear evidence which compels a finding that the Veteran's 
hearing loss disability, first documented many years after 
service, is related to service.  However, the evidence of 
some apparent decrease in hearing acuity during service and 
the finding that the Veteran's tinnitus is related to noise 
exposure during service raises some reasonable doubt as to 
the etiology of the hearing loss.  Resolving such doubt in 
the Veteran's favor, the Board finds that service connection 
is warranted for bilateral hearing loss disability.  38 
U.S.C.A. § 5107(b).  




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is warranted.  To this extent, the appeal is 
granted. 


REMAND

With regard to the liver disability issue, one of the 
contentions is that the Veteran's hepatitis C is related to 
service.  He has argued that it could be due to tattoos 
received during service or to inoculations by jet air gun or 
jet injector during service.  

The Board takes administrative notice of the fact that there 
are a number of medically recognized risk factors for 
hepatitis:  transfusion of blood or blood products before 
1992; organ transplant before 1992; hemodialysis; tattoos; 
body piercing; intravenous drug use (due to shared 
instruments); high-risk sexual activity (risk is relatively 
low); intranasal cocaine use (due to shared instruments); 
accidental exposure to blood products in health care workers 
or combat medic or corpsman by percutaneous (through the 
skin) exposure or on mucous membrane; and other direct 
percutaneous exposure to blood such as by acupuncture with 
non-sterile needles or by the sharing of toothbrushes or 
shaving razors.  The May 2009 VA examination report did not 
address the various risk factors, but was limited to 
consideration of transmission of the disease by air gun 
injectors only.  Further development is therefore necessary 
to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination by a medical doctor with 
expertise in infectious diseases.  The 
entire claims file should be made 
available to and be reviewed by the 
designated examiner.  

The examiner must list and discuss all 
documented and reported pre-service, in-
service, and post-service risk factors.  
The examiner should then rank the 
documented risk factors relative to the 
probability that any hepatitis C 
infection is etiologically related to the 
risk factor.  

The examiner is then requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that the 
Veteran's hepatitis C is related to his 
service, to specifically include tattoos 
during service and/or inoculation by air 
jet injector, or any other risk factors 
identified during service.  The bases for 
the opinion provided should be explained 
in detail.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for liver disability, to 
include liver cancer, liver cirrhosis, 
and hepatitis C.  The Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


